                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


SYLVIA MINES-JONES,                             2:19-CV-12400-TGB

                  Plaintiff,

                                              ORDER GRANTING
      vs.                                APPLICATION TO PROCEED
                                          IN FORMA PAUPERIS AND
CADILLAC                                  SUMMARILY DISMISSING
                                                   CASE


                  Defendant.




     Before the Court is Plaintiff Sylvia Mines-Jones’ Application to

Proceed In Forma Pauperis. ECF No. 2. Plaintiff indicates that she has
no source of income, has no savings, and relies on Section 8 housing.

Accordingly, Plaintiff’s IFP application (ECF No. 2) is GRANTED.

However, because the Complaint is frivolous and fails to state a claim on

which relief can be granted, the Court will DISMISS the Complaint.

     When a person seeks to proceed in court without prepayment of fees

(in forma pauperis), the Court must determine whether the action is

“frivolous” or “fails to state a claim upon which relief may be granted.” 28

U.S.C. § 1915(e)(2)(B)(i)-(ii). If so, the Court must dismiss the Complaint.
Id. An action is frivolous if “it lacks an arguable basis either in law or in

fact.” Nietzke v. Williams, 490 U.S. 319, 325 (1990).

     Plaintiff’s Complaint is a rambling string of disjointed, convoluted,

and nonsensical statements ranging from “[t]he global economic summit

did a savage domination,” and “biochemical warfare,” to “Elsa Frozen

Owner Hallmark Industries anatomy physiology murder plot” and

“counterfeiting bio-tech pirating murder meters.” ECF No. 1. The Court

cannot even begin to discern what Plaintiff is alleging or why she is

seeking upwards of $600 million from Cadillac. Plaintiff’s Complaint has

no comprehensible basis in law or fact. It therefore fails to state a claim
on which relief can be granted and is frivolous. For these reasons, the

Court GRANTS Plaintiff’ application to proceed in forma pauperis but

DISMISSES the Complaint WITH PREJUDICE.
IT IS SO ORDERED.




     DATED: December 30, 2019.

                                   BY THE COURT:


                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge
